Order entered October 15, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-13-00559-CR

                               SHELLY RENEE TIMMS, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 380th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 380-80962-2011

                                              ORDER
         The Court REINSTATES the appeal.
         On September 12, 2013, we ordered the trial court to make findings regarding why the
reporter’s record had not been filed. On September 13, 2013 court reporter LaTresta Ginyard
filed a request for an extension of time to file the record and on October 15, 2013 the reporter’s
record was filed. Accordingly, in the interest of expediting the appeal, we VACATE the
September 12, 2013 order requiring findings.
         We GRANT the September 13, 2013 extension request. The reporter’s record is properly
filed.
         Appellant’s brief is due within thirty days of the date of this order.

                                                         /s/    LANA MYERS
                                                                JUSTICE